DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel L. Bruzzone (Reg. No. 69,238) on May 26, 2022.
The application has been amended as follows: 
1-12.	(Cancelled) 
13.	(Currently Amended) A method in a cellular telecommunications network having a first base station and a second base station, wherein the first base station is moving relative to the second base station and serves a User Equipment (UE) the method comprising:
the first base station determining a relative speed of the UE with respect to a reference object, wherein the first base station is a mobile base station;
the first base station retrieving data indicating a size of the coverage area of the first base station and further indicating a time the UE has been positioned within the coverage area of the first base station;
setting, by the first base station, one or more of:
a modified time represented by a first information element, the modified time based on the relative speed of the UE with respect to the reference object such that the value for the modified time is different than the time the UE has been positioned within the coverage area of the first base station in the retrieved data, and
a modified size of a coverage area represented by a second information element, the modified size based on the relative speed of the UE with respect to the reference object such that the value for the modified size of the coverage area is different than the size of the coverage area of the first base station in the retrieved data; 
the first base station preparing a message to handover the UE to the second base station, the message including the first and/or second information elements that indicate the relative speed of the UE with respect to the reference object, wherein a mobility state for the UE is estimable from the one or more information elements indicating the relative speed of the UE with respect to the reference object; [[and]]
the first base station initiating a handover of the UE from the first base station to the second base station by sending the message to the second base station, wherein the message includes the first and/or second information elements that indicate the relative speed of the UE with respect to the reference object[[,]]; and
estimating, by the second base station, the mobility state of the UE based upon the one or more information elements to indicate the relative speed of the UE with respect to the reference object

17–20.	(Cancelled) 
22.	(Cancelled) 
24.	(Cancelled) 


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646